RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s specification amendments, claim amendments, and remarks filed on 4/7/2021 have been received. In the response filed on 4/7/2021 claims 1, 4, 16, and 18 were amended. 
Claims 1-4, 7, 16, and 18 are pending. Claims 5, 6, 8-15, and 17 are canceled. Claims 1-4, 7, 16, and 18 are rejected. 

Examiner’s Comment
Applicants entering the national stage in the U.S. are required to file an English translation of the international application if the international application was filed in another language and was not published under PCT Article 21(2) in English. A translation of less than all of the international application is unacceptable. Amendments, even those considered to be minor or to not include new matter, may not be incorporated into the translation. MPEP 1893.01(d).
Once a proper translation is filed, the USPTO will need to issue a corrected filing receipt and Notice of Acceptance in order to update the 371(c) date of the application. 

Withdrawn Rejections
The objections to the specification, made of record in the office action mailed on 10/19/2020, have been withdrawn due to applicant’s amendment filed on 4/7/2021.

The double patenting rejections have been withdrawn because application number 15/310119 is now abandon. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 7, 16, and 18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "at least one inner strand” and “the longitudinal side" in lines 11-12. Claim 1 does not establish an inner strand. Claim 1 not establish a longitudinal side. There is insufficient antecedent basis for these limitations in the claim. It is not clear which strand is the inner strand. It is not clear which side is the longitudinal side. 
Claim 4 is indefinite because the phrase “the ingredients” is ambiguous. Claim 4 depends from claim 1. Claim 1 requires “ingredients” (claim 1, ln. 3 and 5) and “different ingredients” (claim 1, ln. 7). It is not clear which of the plurality of claim 1’s “ingredients” claim 4 is further limiting. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foucart, FR 2 550 058 A1; in view of McMindes et al., US 2008/0248167 A1; and Belitz et al., Food Chemistry – Chapter 12 Meat. 
NOTE: The rejections cite to the English language translation of Foucart. 
Regarding claim 1: Foucart discloses a method for producing an animal feed product (sausages or sausages intended for food, p. 1, ln. 13-14). Foucart discloses separately producing a plurality of strands (sausages, p. 1, ln. 32) that are interwoven (braided, p. 1, ln. 35). Foucart illustrates at least one strand (#1, #2, and #3) is visible along the side of the product (fig 1, p. 2, ln. 39-40). Foucart discloses the strands (sausage) of different compositions (sausage meat of different quality or taste, p. 2, ln. 47-48). 
Foucart does not disclose the process steps for making the strands (sausage). 
McMindes discloses a method for producing an animal feed product (processed into a variety of food products having a variety of shapes for either human or animal consumption, para 0127). McMindes discloses the process can make meat products including sausages (para 0096). McMindes discloses the process produces products with improved nutritional profiles and favorable textural characteristics (abstract). McMindes discloses the process comprises steps of charging a cutter, mincing ingredients, repeating steps, and shaping the precursors (for clarity each of claim 1’s steps a) through d) are discussed separately below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make different compositions (sausage meat of different quality or taste), as taught in Foucart, wherein each of the different compositions are 

a) charging a cutter for producing an animal feed precursor with ingredients comprising at least one meat having a temperature equal to or lower than +25°C 
McMindes discloses charging a cutter (chopping bowl, para 0125) for producing an animal feed precursor (meat mixture, para 0127) with ingredients (structured protein product, water, and any additional desired ingredients, para 0125) comprising at least one meat (processed meat product, para 0125). 
McMindes discloses the at least one meat (processed meat product) is at a temperature of less than 25°C (frozen or 4°C. or less, para 0094). McMindes discloses meat is below about negative 40°C (para 0104). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, McMindes discloses the at least one meat (processed meat product) is at a temperature of less than 25°C (frozen or 4°C. or less, para 0094). 

b) mincing the ingredients to form an animal feed precursor with a moisture content of 30 wt.% to 60 wt.%
McMindes discloses the meat mixture animal feed precursor (meat mixture) is processed into a variety of food products having a variety of shapes for either human or animal consumption (para 0127). McMindes discloses exemplary products include hotdogs, wieners, frankfurters, sausage links, sausage rings, bologna rolls, luncheon meat rolls or loaves, and canned ground, minced, or emulsified meat products (para 0127). 
Foucart and McMindes do not disclose the animal feed precursor (meat mixture) moisture content. 
Belitz discloses a method for producing a semi-moist animal feed product (sausage). Belitz discloses steps of making the product include grinding, mincing or chopping the meat (muscle tissue) and other ingredients (other organs, fat, salts, seasonings, p. 599, col. 1, 12.7.2.2 Sausages section). Belitz discloses the grinding is preferably carried out in a cutter (p. 600, col. 1, 12.7.2.2.1 Raw Sausages section, 2nd para). 
Belitz discloses in finely ground systems with emulsion character, the grinding temperature is also important for stability (p. 599, col. 1, top para). Belitz discloses a temperature of 14°C is regarded as optimal, unstable products resulting at T > 20°C (p. 599, col. 1, top para). Belitz discloses in the case of firm types of raw sausages, frozen material is used for grinding (−20°C) and the temperature is kept below 4°C during the grinding process by cooling (p. 600, col. 1, last para). 
st para). 
Note: Belitz does not expressly discloses the moisture content of the minced material. However, one having ordinary skill in the art would expect the moisture content of the minced material is greater than the moisture content of the final product because the sausages become firm after losing water (p. 600, col. 2, 1st para). 
For example, in a product having a final moisture content of 20%, wherein the product last 10% of its moisture between its intermediate minced state and its final state means the intermediate minced state of the product was about 30% (Sample calculations: final product MC = intermediate minced state MC - water loss; intermediate minced state MC = final product MC + water loss; 10% water loss + 20% final product MC = 30% intermediate minced state MC). In a product having a final moisture content of 70%, wherein the product last 20% of its moisture between its intermediate minced state and its final state means the intermediate minced state of the product was about 90%. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce mince ingredients to form an animal feed precursor (meat mixture), as taught in McMindes, wherein the minced ingredients have a moisture content ranging between about 30% and 90%, as taught in Belitz, to obtain a method for producing a semi-moist animal feed product comprising a step of mince ingredients to form an animal feed precursor (meat mixture) wherein the minced ingredients have a moisture content of moisture content between about 30% and 90%. One of ordinary skill in the art at the time the invention was filed would have been motivated to mince ingredients having a moisture content of moisture content between about 30% and 90% to produce an animal feed precursor (meat mixture) that may form sausages that become stable, firm and suitable for slicing (Belitz, p. 600, col. 2, 1st para).

Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. In the present case, Belitz discloses the conventional nature of a minced precursor that is shaped into a final product having the claimed moisture content. As such, the moisture content of an intermediate product (MC of minced precursor) represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 

c) repeating steps a) and b) with different ingredients to produce a plurality of animal feed precursors of different compositions; d) shaping the minced feed precursors of different compositions, without using heat, into a plurality of strands to produce a semi-moist animal feed product
Foucart discloses the strands (sausage) of different compositions (sausage meat of different quality or taste, p. 2, ln. 47-48). 
McMindes discloses exemplary embodiments (para 0152 and Table 1) wherein different compositions (each formulation, para 0153) are shaped, without using heat (Cellulose casing was filled with the batter, para 0153), into a plurality of strands to produce a semi-moist animal feed product (McMindes’s plurality of strands on a plate, see Fig. 6A, presenting photographs of processed sausages and luncheon meat comprising structured protein product and reworked processed meat product, para 0153). McMindes discloses the steps of charging and mincing are conducted for each different composition (para 0153). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to repeat the steps to form a plurality of animal feed precursors because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained).
With respect to the “semi-moist” product: The phrase is prima facie obvious for the following reasons. 
First, McMindes discloses exemplary final products having about 66% moisture (p. 16, Table 2). A product having 66% moisture is encompassed within the breadth of the recited “semi-moist”. 
Second, the moisture content does no establish a non-obvious distinction from the prior art. McMindes discloses exemplary final products having about 66% moisture (p. 16, Table 2). Belitz discloses products having a moisture content between about 20% and 70% (sausages with MC in range of about 20-70%; p. 599 Table, see for example: Salami, 40% MC; Cervelat, 41% MC; Knackwurst, 60% MC).
The discussions of MPEP 2144.05 II and In re Levin apply to the moisture content of the final product (i.e., “semi-moist”). 

In the parlance of In re Levin, the moisture content of the final product (MC of animal feed product) represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 

Animal feed product for cats, dogs, or other carnivorous pets
The phrase “for cats, dogs, or other carnivorous pets” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests a process for making an animal feed product that includes the recited manipulative steps. As such, the future intended recipient (cats, dogs, or other carnivorous pets) of the animal feed product made by the recited steps does not result in a manipulative difference between the claimed invention and the prior art. As such, the phrase does not patentably distinguish the claimed invention from the prior art.

Regarding claim 2: McMindes discloses the at least one meat (processed meat product) is frozen or 4°C or less (para 0094). McMindes discloses meat is completely frozen or partially frozen (at least substantially frozen condition, para 0104). 
Regarding claim 4: McMindes discloses functional ingredients (pH-lowering agent, para 0115; colorant, para 0117; curing agent, para 0120; antioxidant, para 0121). 
Regarding claim 7: McMindes discloses once the food product is shaped or formed, it is then further processed (para 0128). McMindes discloses the further processing may include cooking, partial cooking, freezing, or any method known in the art for producing a shelf stable product (para 0128). 

Belitz discloses cooling the product to between 16–28°C (cold smoking at 16–28°C, p. 600, col. 2, 1st para). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute unspecified further processing, as taught in McMindes, with a further processing step that is cooling the product to between 16–28°C, as taught in Belitz, to obtain a method for producing a semi-moist animal feed product comprising a step of further processing the semi-moist animal feed product by cooling the product to between 16–28°C. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a semi-moist animal feed product that cooled to between 16–28°C. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply to the temperature of the final product.  
In the parlance of MPEP 2144.05 II, the temperature of the final product (cooled to a temperature between 10°C and 40°C) represents a mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same mean. As such, it is not such an invention as will sustain a patent. 
In the parlance of In re Levin, a step of cooling the final product (cooled to a temperature between 10°C and 40°C) represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 16 and the optional drying step in claim 1: 
Foucart discloses the product can be dried (p. 2, ln. 70-71; p. 3, ln. 83). 

Foucart and McMindes do not disclose “drying the shaped animal feed product until a moisture content between 15 wt.% and 50 wt.% is reached” (claim 1) and drying “until a moisture content between 20 wt.% and 40 wt.% is reached (claim 16). 
Belitz discloses product having a moisture content between 30-60% or 15-50% (sausages with MC of 20-70%; p. 599 Table, see for example: Salami, 40% MC; Cervelat, 41% MC; Knackwurst, 60% MC). Belitz discloses product having moisture contents of 20% (bacon) and 40% (salami, p. 599, Table 12.20). Belitz discloses product is dried (“after vaporization of the water released (20–40% weight loss)”, p. 600, col. 2, top para). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute unspecified further processing, as taught in McMindes, with a further processing step that is drying to moisture contents between about 20% and 70%, as taught in Belitz, to obtain a method for producing a semi-moist animal feed product comprising a step of further processing the semi-moist animal feed product by drying the product to a moisture content in the range of between about 20% and 70%. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a semi-moist animal feed product that is dried to a moisture content in the range of between about 20% and 70%. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply to the drying and moisture content of the final product.  
In the parlance of MPEP 2144.05 II, the water concentration (moisture content) temperature of the final product (between 15 wt.% and 50 wt.%, claim 1; between 20 wt.% and 40 wt.%, claim 16) represents a mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of 
In the parlance of In re Levin, a step of drying the product to moisture content between 15 wt.% and 50 wt.% (claim 1) and between 20 wt.% and 40 wt.% (claim 16) represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 18: Foucart discloses separately producing a plurality of strands (sausages, p. 1, ln. 32) that are interwoven (braided, p. 1, ln. 35). Foucart illustrates at least one strand (#1, #2, and #3) is visible along the side of the product (fig 1, p. 2, ln. 39-40).
Foucart illustration is encompassed within the breadth of the recited “plurality of strands are concentrically interwoven”. 
If Foucart fails to suggest “plurality of strands are concentrically interwoven”, then it would have been obvious to one having ordinary skill in the art to arrange the interwoven strands (braided) such that they share a common axis (i.e., concentrically interwoven) because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B. In the present case, the arrangement of the plurality of strands in a braid such that they share a common axis is prima facie obvious as a change in shape. 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Foucart, FR 2 550 058 A1; in view of McMindes et al., US 2008/0248167 A1; and Belitz et al., Food Chemistry – Chapter 12 Meat, as applied to claims 1, 2, 4, 7, 16, and 18 above, and in further view of Domazakis, US 2011/0300261 A1. 
Foucart in view of McMindes and Belitz is relied on as above. 
Foucart discloses the strands (sausage) of different compositions (sausage meat of different quality or taste, p. 2, ln. 47-48).
McMindes discloses any additional desired ingredients such as uncooked animal meat, pH-lowering agents, flavorings, colorants, and/or preservatives are added to the meat, mixed, and charged into the cutter (chopping bowl, para 0125). 

Domazakis is drawn to meat-based products (abstract). Domazakis discloses a process form making meat-based products comprising steps of mixing comminuted meat with ingredients in a mixing machine (para 0023), which may be a bowl cutter (para 0030); adding additional ingredients (para 0025); further mixing the mixture (para 0025); and shaping the mixture (para 0026). Domazakis discloses appropriate amounts of the different ingredients, which may be vegetables, are added (para 0046). Domazakis discloses at least one additional ingredient selected from a group that includes vegetables and flavorants (spices, herbs) are added during the mixing step (step i), the adding step (step ii), or the second adding step (step iii, para 0045). Domazakis discloses additional ingredient selected from a group that includes vegetables and flavorants (spices, herbs) are “commonly used in the art for preparing meat based products”, para 0046). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute any additional desired ingredients that include flavorings before mincing, as taught in Foucart in view of McMindes and Belitz, with vegetables, as taught in Domazakis, to obtain a method for producing a semi-moist animal feed product comprising a step of adding an ingredient that is vegetables before mincing. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of forming an animal feed precursor that contains vegetable. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, the discussion In re Levin applies here as above. In the parlance of In re Levin, the selection of the common ingredient vegetable added during the steps of forming animal feed precursor and animal feed products represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative .

Response to Arguments
35 USC 112 (b)
Applicant's arguments with respect to claim 4 has been considered but are moot in view of the new grounds of rejection. 

35 USC 103
Applicant argue the prior art does not disclose interweaving a plurality of strands each with a different composition such that a part of at least one inner strand is visible on the longitudinal side of the semi-moist animal feed product (remarks, p. 7). The Applicant's arguments have been considered but are moot in view of the new grounds of rejection. Foucart discloses the strands (sausage) of different compositions (sausage meat of different quality or taste, p. 2, ln. 47-48). Foucart illustrates at least one strand (#1, #2, and #3) is visible along the side of the product (fig 1, p. 2, ln. 39-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619